Citation Nr: 0823303	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for 
post-traumatic stress disorder (PTSD) from August 1, 2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO, inter alia, reduced the rating for the veteran's PTSD 
from 50 to 30 percent, effective August 1, 2005, and denied a 
total disability rating based on individual unemployability 
(TDIU).  The veteran filed a notice of disagreement (NOD) in 
June 2005, and the RO issued a statement of the case (SOC) in 
May 2006.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later that 
month.

The Board notes that the veteran's rating reduction arose in 
response to his claim for increased compensation based on 
unemployability due, in part, to his service-connected PTSD 
in May 2004.  While the RO characterized the issue on appeal 
simply as involving evaluation of PTSD, currently rated  as 
50 percent disabling, the Board notes that the RO clearly 
considered and adjudicated the veteran's claim for 
restoration of a 50 percent rating for PTSD (see the March 
and May 2005 rating decisions) and for a rating in excess of 
30 percent for PTSD (see the May 2006 SOC and July 2007 
supplemental SOC (SSOC)).  In light of the evidence of 
record, and to give the veteran every consideration in 
connection with the appeal, the Board will characterize the 
veteran's appeal as encompassing both the increased rating 
claim and the claim for restoration, as set forth on the 
title page of this decision.  Further, given the favorable 
decision with respect to the claim for restoration, the 
increased rating claim has been characterized accordingly.

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  In a written stated 
filed prior to the hearing, and during the hearing, the 
veteran indicated that he wished to withdraw from appeal the 
matter of entitlement to a TDIU.  The hearing transcript also 
indicates as such.  As such, the issue is no longer before 
the Board.

The Board's decision on the claim for restoration of a 50 
percent rating for PTSD is set forth below.  For the reasons 
expressed below, the claim for a rating in excess of 50 
percent for PTSD is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The May 2005 rating decision that reduced the rating, the 
May 2006 SOC, and the July 2007 SSOC reflect that the RO 
failed to consider, and provide notice of, the provisions of 
38 C.F.R. § 3.344, the primary regulation governing rating 
reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected 
PTSD, from 50 percent disabling to 30 percent disabling, 
effective August 1, 2005, was not in accordance with law, the 
criteria for restoration of the 50 percent rating are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105, 3.344 (2005-2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim herein 
decided, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.

II.  Analysis

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a 
rating without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the RO, in a May 2005 rating decision, reduced the 
rating for the veteran's PTSD from 50 to 30 percent, 
effective August 1, 2005.  The 50 percent rating had been 
assigned in the RO's July 2001 rating decision, which granted 
service connection for PTSD effective October 18, 2000.  
Thus, the 50 percent rating was in effect for less than 5 
years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) 
and (b) do not apply in this case.  As regards disability 
ratings in effect for less than 5 years, adequate 
reexamination that discloses improvement in the condition 
will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care 
must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13 (2007); see also Brown v. Brown, 
5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). 

In this case, the RO's reduction of the veteran's rating was 
based, in part, on the report of a July 2004 VA examination, 
in which the examiner indicated that the veteran has moderate 
social impairment due to PTSD but only mild occupational 
impairment, and estimated the veteran's global assessment of 
functioning (GAF) scale score as 60.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, a GAF score from 
51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships.  The RO 
reduced the veteran's rating based on clinical  findings that 
the veteran sleeps through the night on Ambien, no longer has 
nightmares, has linear and goal-oriented thought processes, 
and does not have any cognitive impairment, as well as the 
examiner's notation that the veteran has mild impairment from 
his PTSD.

As noted above, the rating for the disability under 
consideration was in effect for less than 5 years.  Hence, 
the provisions of 38 C.F.R. § 3.344(c) are for application.  
However, the May 2005 rating decision that reduced the 
rating, the May 2006 SOC, and the July 2007 SSOC reflect that 
the RO failed to consider, and provide notice of, the 
provisions of 38 C.F.R. § 3.344, the primary regulation 
governing rating reductions.  The RO did not address whether 
an improvement in the disability actually occurred, or that 
such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also 
Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  
Further, the SOC and SSOC include no citation to, or 
discussion of, 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  Such an omission is error 
and not in accordance with the law.  See Greyzck, 12 Vet. 
App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 50 
percent rating assigned for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, must be restored, effective August 1, 
2005.  Given the outcome warranted in view of this procedural 
defect, the Board need not address, from an evidentiary 
standpoint, the actual merits of the reduction.


ORDER

As the May 2005 reduction of the 50 percent rating for PTSD 
was in error, restoration of the 50 percent rating for this 
disability, effective August 1, 2005, is granted.




REMAND

The Board's review of the record reveals that further RO 
action on the increased rating claim is warranted.

The veteran underwent VA examination for evaluation of his 
PTSD in July 2004, and during his Board hearing,  the veteran 
testified that his PTSD has worsened since the above 
examination.  To ensure that the record accurately reflects 
the current severity of the disability, the Board finds that 
a more contemporaneous examination is needed to properly 
evaluate the service-connected PTSD.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Accordingly, the RO should arrange 
for the veteran to undergo VA examination, by an appropriate 
physician, at a VA medical facility.

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for increase.  See 38 C.F.R. § 
3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-particularly, the disability rating and 
effective date-and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as regards the minimum notice rquirements for 
increased rating claims.  .

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  20 Vet. App.  at 43-44.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal..

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a rating in excess of 50 percent for 
PTSD.  The RO should also explain the type 
of evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman and 
Vazquez-Flores (cited to above), as 
appropriate..The RO should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo a VA 
examination, by a  psychiatrist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psycholopical testing, if warranted) 
should be accomplished (with all findings 
made available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The psychiatrist should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's service-
connected PTSD.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


